DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6-10 and 14-20 are pending.
Claim 3, 14 and 17-19 have been withdrawn.
Claims 1, 2, 6-10, 15, 16 and 20 are currently under examination.


35 USC § 103(a) rejections withdrawn 
The rejections of claims 1, 2, 6-10, 15, 16 and 20 under 35 U.S.C. 103 as being unpatentable over Maire et al (Cancer Res, 73:813-823, 2012, IDS) and Yaffe et al (US 20150209359, published 30 July 2015) in view of Al-Ahmadi et al (J Pathol, 230:28-38, 2013) and Chavez et al, Breast Dis, 32:35-48, 2010) in further view of Doherty et al (PNAS, 114:13792-13797, 2017) are withdrawn in view of Applicant’s amendments to claim 1.


35 USC § 103(a) rejections maintained 
The rejections of claims 1, 2, 6-10, 15, 16 and 20 under 35 U.S.C. 103 as being unpatentable over Maire et al (Cancer Res, 73:813-823, 2012, IDS, cited previously) and Yaffe et al (US 20150209359, published 30 July 2015, cited previously) in view of Al-Ahmadi et al (J Pathol, 230:28-38, 2013, cited previously) and Chavez et al, Breast Dis, 32:35-48, 2010, cited previously) in further view of Schmid et al, (J Clin Oncol, 35 (1) supple 1, 2017) and Brockwell et al (Cancer Immunol Res, 5:871-884, 2017) are maintained.
The claims are drawn to a method of treating cancer in a patient, wherein said cancer is characterized by underexpression of TTP and overexpression of HuR and overexpression of PLK-1, in cancer cells compared to expression in non-cancerous cells and wherein said cancer is triple-negative breast cancer comprising administering an effective dose of a protein kinase inhibitor to a patient in need thereof having said cancer, wherein said protein kinase inhibitor is a B-Raf kinase inhibitor, VEGFR2 inhibitor, or polo-like kinase inhibitor and wherein said protein kinase inhibitor is co-administered with an interferon selected from Type I IFN, Type II IFN and Type III IFN, wherein said protein kinase inhibitor is co-administered with a chemotherapeutic agent, and/or a checkpoint inhibitor, wherein said checkpoint inhibitor is selected from the group consisting of ipilimumab, tremelimumab, nivolumab, MPDL-3280A, MEDI-4736, and BMS-936559.
The increase in TTP expression and/or decrease in HuR expression would be a characteristic of the administration of the interferon.
Maire disclose the treatment of subjects with triple negative breast cancer with combinational therapy comprising the PLK1 inhibitor BI-2536 (page 818-819; Tables 1, 2). Maire disclose that PLK1 is overexpressed in triple negative cancer cells (page 815, 2nd column to page 816, 2nd column; Figure 1).
Jafee disclose the treatment of triple negative breast cancer with the PLK1 inhibitors BI-2536 or volastertib (paragraphs 9, 10, 12, 14, 108 -111, 249-252). Jafee further disclose that a chemotherapeutic agent may be also administered (paragraphs 171, 218).
Neither Maire nor Jafee disclose that the triple negative breast cancer cells are characterized by underexpression of TTP and overexpression of HuR.
Al-Ahmadi disclose that MDA-MB-231 breast cancer cells with an invasive phenotype underexpressed TTP and overexpressed HuR( page 4, Figure 1). 
Chavez disclose that MDA-MB-231 breast cancer cells were triple negative breast cancer cells (page 2, paragraph 3).
One of ordinary skill in the art would have been motivated to apply Al-Ahmadi’s disclosure that triple negative breast cancer cells are characterized by an underexpression of TTP and overexpression of HuR to Jafee and Maire’s  detection of elevated levels of PLK1 in triple negative cancer cells and treatment of the  triple negative breast cancer cells with a PLK1 inhibitor because Maire disclose that PLK1 is overexpressed in triple negative cancer cells while Al-Ahmadi’s disclosure that triple negative cancer cells are characterized by an underexpression of TTP and overexpression of HuR. The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Jafee and Maire’s  detection of elevated levels of PLK1 in triple negative cancer cells and treatment of the  triple negative breast cancer cells with a PLK1 inhibitor with Al-Ahmadi’s disclosure that triple negative cancer cells are characterized by an underexpression of TTP and overexpression of HuR because the prior art teaches elevated levels of PLK1 and HuR and depressed TTP are useful for the detection of triple negative breast cancer cells.  Once PLK1 was found to be overexpressed it would have been obvious to treat the triple negative breast cancer cells with the PLK1 inhibitors BI-2536 or volastertib.  Furthermore, once a patient was diagnosed with triple negative breast cancer by measuring overexpressed PLK1 and HuR and underexpressed TTP, it would have been obvious to treat that patient with the PLK1 inhibitors BI-2536 or volastertib.
Neither Maire, Jafee Al-Ahmadi nor Chavez disclose the treatment of triple negative breast cancer cells with interferon.
Doherty disclose that the treatment of triple negative breast cancer cells with IFN-β represses the migration of triple negative meshencymal step cells (page 13794, 1st column). Doherty discloses that exposure of triple negative breast cancer cells to IFN-β reversed more aggressive properties of the cancer cells (page 13794, 2nd column).  Doherty also discloses that increased IFN-β–mediated target gene expression significantly correlated with improved recurrence-free survival in triple negative breast cancer  (Id). Doherty predicts a role of IFN-β in triple negative breast cancer therapy (page 13796, 2nd column).
One of ordinary skill in the art would have been motivated to apply Doherty’s teaching for the administration of IFN-β in triple negative breast cancer to Jafee and Maire’s treatment of the triple negative breast cancer cells with a PLK1 inhibitor because both a PLK1 inhibitor and IFN-β have been taught in the art to treat triple negative breast cancer.  The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Jafee and Maire’s treatment of the triple negative breast cancer cells with a PLK1 inhibitor with Doherty’s teaching for the administration of IFN-β in triple negative breast cancer because the prior art teaches that both are candidates for the treatment of triple negative breast cancer. 
It would have been prima facie obvious to treat a patient with the PLK1 inhibitor, volasertib once it had been determined that the patient had triple negative breast cancer. That the patient had triple negative breast cancer would have been determined by Al-Ahmadi’s disclosure that triple negative breast cancer cells are characterized by an underexpression of TTP and overexpression of HuR and Jafee and Maire’s  detection of elevated levels of PLK1 in triple negative cancer cells. One of ordinary skill in the art would have had a reasonable expectation of success because both volasertib and IFN-β have been demonstrated to treat cancer previously. 
Neither Maire, Yaffe, Al-Ahmadi nor Chavez disclose administering the checkpoint inhibitor or interferon.
Schmid disclose administering the checkpoint inhibitor pembrolizumab (MK-3475) along with a chemotherapeutic agent to patients with triple negative breast cancer. Schmid disclose that pembrolizumab along with chemotherapy had promising antitumor activity.  
Brockwell teaches the treatment of triple negative breast cancer with type I interferon in combination with anit-PD-1 antibodies (page 872, 1st column, page 874, 1st column to page 878, 2nd column). Brockwell disclose that treatment of triple negative breast cancer by anti-PD1 antibodies was enhanced when co-administered with interferon (Id). Brockman disclose that studies exploring the efficacy of treatments such as nivolumab and pembroluzimab, PD-1–specific antibodies, have demonstrated 1-year survival rates of over 73% in patients with metastatic melanoma, a vast improvement over post-chemotherapy survival (page 871).
One of ordinary skill in the art would have been motivated to apply Schmid’s treatment of triple negative breast cancer with the anti-PD-1 antibody pembrolizumab, along with chemotherapy and Brockwell’s treatment of treatment of triple negative breast cancer with interferion and anti-PD-1 antibodies to Jafee, Maire and ’s Al-Ahmadi’s treatment of the  triple negative breast cancer cells with a PLK1 inhibitor of triple negative breast cancer patients with elevated levels of PLK1 and HuR and depressed levels of TTP because Jafee, Maire, Schmid and Brockwell all disclose the treatment of triple negative breast cancer cells. As discussed previously, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Furthermore, it would have been obvious to substitute the anti-PD-1 antibody nivolumab for the anti-PD-1 antibody pembrolizumab because Brockwell disclose that both nivolumab and pembrolizumab antibody were effective in treating melanoma. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Jafee, Maire and ’s Al-Ahmadi’s treatment of the  triple negative breast cancer cells with a PLK1 inhibitor of triple negative breast cancer patients characterized by elevated levels of PLK1 and HuR and depressed levels of TTP with Schmid’s treatment of triple negative breast cancer with an anti-PD-1 antibody with chemotherapy along with Brockwell’s treatment of treatment of triple negative breast cancer with interferon and anti-PD-1 antibodies because the prior art teaches that the PLK1 inhibitors, BI-2536 or volasertib, interferon and anti-PD-1 antibodies are capable of treating triple negative breast cancer cells.  In addition, Brockwell disclose that type I interferon enhances the ability of anti-PD-1 antibodies for the treatment of triple negative breast cancer. Furthermore, it would have been obvious to substitute the PLK1 inhibitors BI-2536 or volasertib for the chemotherapeutic agent of Schmid once PLK1 was found to be overexpressed in a patient with triple negative breast cancer overexpressed to have a method for treating a patient with triple negative breast cancer with the PLK1 inhibitors BI-2536 or volasertib, interferon and nivolumab. Applicant has not demonstrated that treating triple negative breast cancer patients characterized by underexpression of TTP and overexpression of HuR and PLK-1, in cancer cells with volasertib, IFN-β and nivolumab had unexpected results.
One of ordinary skill in the art would have had a reasonable expectation of success because volasertib, IFN-β and anti-PD-1 antibodies have all been demonstrated to treat triple negative cancer previously (page 871). 

Applicant states that claim 1 recites a specific checkpoint inhibitor selected from ipilimumab, tremelimumab, nivolumab, MPDL-3280A, MEDI-4736, and BMS-936559. Applicant argues that none of the cited references teaches such specific checkpoint inhibitor. Applicant argues that although Schmid et al. teach MK-3475, Schmid et al. do not teach or suggest a checkpoint inhibitor selected from ipilimumab, tremelimumab, nivolumab, MPDL-3280A, MEDI-4736, and BMS-936559, as now recited in the amended claim 1.
	In response, as discussed above, Brockman disclose that both nivolumab and pembrolizumab, PD-1–specific antibodies, have demonstrated 1-year survival rates of over 73% in patients with metastatic melanoma. It would have been obvious to substitute the anti-PD-1 antibody, nivolumab, for the anti-PD-1 antibody, pembrolizumab because they both bind PD-1 and both have been demonstrated to successfully treat melanoma. The Specification has not demonstrated that the treatment of triple negative breast cancer with nivolumab would differ from the treatment of  triple negative breast cancer with pembrolizumab. In fact, the Specification does not appear to demonstrate the treatment of triple negative breast cancer with either nivolumab or pembrolizumab.



Summary
Claims 1, 2, 6-10, 15, 16 and 20 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/MARK HALVORSON/Primary Examiner, Art Unit 1642